                IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                                    EASTERN DIVISION

LARRY BRADFORD MOORE,            )
                                 )
        Plaintiff,               )
                                 )
   v.                            )                  CIVIL ACTION NO. 3:17-CV-37-ALB
                                 )
ADMINISTRATION OF THE CHAMBERS )
COUNTY SHERIFF’S DEPT.—TO WIT:   )
SHERIFF SID LOCKHART, MAJOR CLAY )
STEWART and CAPT. TOMMY SIMS,     )
                                  )
        Defendants.               )

                                            ORDER

      On December 18, 2019, the Magistrate Judge entered a Recommendation (Doc.

33) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, it is ORDERED that:

     1. The Recommendation of the Magistrate Judge is ADOPTED.

     2. The defendants’ motion for summary judgment is GRANTED.

     3. Judgment is GRANTED in favor of the defendants.

     4. This case is DISMISSED with prejudice.

     5. Costs are taxed against the plaintiff.

     A separate Final Judgment will be entered.

     DONE and ORDERED this 14th day of February 2020.


                                                 /s/ Andrew L. Brasher
                                            ANDREW L. BRASHER
                                            UNITED STATES DISTRICT JUDGE
